Citation Nr: 0841507	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-15 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for kidney disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 40 
percent for bilateral hearing loss.

4.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

6.  Entitlement to an effective date earlier than May 26, 
2004, for a 30 percent evaluation for PTSD.




REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from October 1941 to 
November 1943.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
January 2005 and May 2007 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a statement received from the veteran's attorney in 
December 2007, the attorney noted that the issues on appeal 
included earlier effective date for PTSD, increased 
evaluation for PTSD, and service connection for loss of 
kidney.  The veteran also listed hearing loss (6100) and 
tinnitus (6260), arthritis of the cervical spine, and chronic 
pain due to head and neck conditions and cited Deluca v. 
Brown and Esteban v. Brown.  The only issues properly 
developed for appellate review by the Board are the claims 
for earlier effective date for PTSD, increased evaluation for 
PTSD, and service connection for loss of kidney.  

The issues of entitlement to service connection for arthritis 
of the cervical spine and service connection for a head 
disability have not been addressed by the RO and are, thus, 
being referred to the RO for appropriate action.  The Board 
also notes that in September 2008, the RO received a 
statement from the veteran's attorney which included the 
issues of entitlement to earlier effective dates for the 
grants of hearing loss and tinnitus.  These issues are also 
being referred to the RO for appropriate action.  

The issues of entitlement to service connection for kidney 
disability, entitlement to an initial evaluation in excess of 
40 percent for bilateral hearing loss, entitlement to an 
initial evaluation in excess of 10 percent for tinnitus, and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 5, 2007, the veteran's PTSD was manifested 
by occupational and social impairment with no more than 
occasional decrease in work efficiency and periods of 
intermittent inability to perform occupational tasks 
(although generally functioning satisfactorily with routine 
behavior, self care, and normal conversation); it was not 
manifested by occupational and social impairment with reduced 
reliability and productivity. 

2.  Since July 5, 2007, the veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity; deficiencies in most areas are 
not demonstrated.

3.  Prior to May 26, 2004, it is not factually ascertainable 
that an increase in disability had occurred for the veteran's 
PTSD.  


CONCLUSIONS OF LAW

1.  Prior to July 5, 2007, the criteria for an evaluation in 
excess of 30 percent for service-connected PTSD were not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2007).

2.  Resolving all doubt in the veteran's favor, from July 5, 
2007, the criteria for an evaluation of 50 percent, but not 
greater, for service-connected PTSD are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2007).

3.  The criteria for an effective date earlier than May 26, 
2004, for the assignment of a 30 percent evaluation for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.400, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in July 2004, March 2006, and May 2008 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  
 
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2004 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet App. at 
120.  

The March 2006 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although not all these letters were sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in July 2008.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in August 2004. 38 
C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007)

The veteran's service-connected post-traumatic stress 
disorder (previously rated as conversion reaction) is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  38 
C.F.R. § 4.130 (2006).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.   Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 30 percent disability rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  38 C.F.R. § 
4.130.

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

Prior to July 5, 2007, the findings of record indicate that 
the veteran's PTSD symptoms matched some of the rating 
criteria for a 30 percent rating (sleep impairment, 
occasional anxiety and panic attacks).  

The veteran was afforded a VA examination in August 2004.  
The veteran report some sleep disturbance, flashbacks, and 
nightmares.  Mental status examination demonstrated that the 
veteran was alert, attentive, and oriented.  His mood showed 
a slight amount of restriction.  He was not suicidal or 
homicidal.  There were no hallucinations, no delusions, and 
no mania.  There was no pressured speech.  The veteran 
reported occasional anxiety and panic attacks.  A diagnosis 
of PTSD, chronic was rendered and a GAF of 56 was assigned.

Since July 5, 2007, the findings of record indicate that the 
veteran's PTSD symptoms matched some of the rating criteria 
for a 30 percent rating (depressed mood, anxiety, panic 
attacks, sleep impairment, mild memory loss) and a couple of 
the criteria for a 50 percent rating (disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).

On July 5, 2007, the veteran underwent a private psychosocial 
assessment.  The veteran reported sleep impairment and 
nightmares almost every night including physical reactions 
such as waking up sweating and feeling frightened.  He 
reported daily intermittent intrusive and involuntary 
thoughts and flashbacks.  He also reported feeling numb and 
void.  The veteran reported difficulty with trust issues and 
an inability to express emotions.  He reported an inability 
to watch any type of war film.  He also reported avoiding 
thinking and talking about his in-service trauma.  The 
veteran reported avoiding people and social events.  He also 
reported frequent bouts of irritability and outbursts of 
anger, poor concentration, hypervigilance, and exaggerated 
startle response.

The examiner noted that the veteran experienced difficulty 
concentrating and completing tasks in a timely fashion, 
generalized anxiety with infrequent panic attacks, short term 
memory loss, flashbacks and intrusive thoughts, insomnia, and 
overwhelming feelings of anger and sorrow with crying spells.  
The examiner noted that the veteran was withdrawn and 
isolative, and bouts of moderate depression which caused 
severe social, personal, and occupational impairment.  A 
diagnosis of PTSD, chronic, delayed, was rendered, and a GAF 
of 41 was assigned.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).

In this case, the GAF scores are highly probative as they 
relate directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  A GAF score of 51-60 
contemplates moderate symptoms such as flat affect, 
circumstantial speech, occasional panic attacks or moderate 
difficulty in social or occupational functioning.  A GAF 
score of 41 to 50 indicates the examinee has serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or a serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See DSM-IV at 44-47.

In this case, the GAF score of 56 assigned at the September 
2004 VA examination is consistent with symptoms reported at 
the VA examination of anxiety, sleep impairment, flashbacks, 
nightmares, and occasional panic attacks.  However, the GAF 
score of 41 assigned in July 2007 appears to be out of step 
with the veteran's symptoms reported at that examination.  
The veteran does not exhibit any of the symptoms associated 
with a 70 percent disability rating such as suicidal 
ideation, obsessional rituals, abnormal speech, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation; neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
or inability to establish and maintain effective 
relationships).  With respect to the veteran's reported bouts 
of irritability and outbursts of anger, there is no evidence 
of violent behavior.  With respect to the veteran's reports 
of being withdrawn and isolative, the examiner did not 
address the veteran's relationship with his daughters or any 
relatives.  In addition, the Board finds that although the 
veteran may have difficulty being around people, the fact 
that the veteran goes to the VFW and American Legion Hall is 
evidence against his being entirely isolative.

Taking such evidence into account, the Board finds that by 
resolving any doubt in the veteran's favor, his PTSD since 
July 5, 2007, has been manifested by symptomatology that 
results in occupational and social impairment that more 
nearly approximates reduced reliability and productivity.  
Accordingly, an increased evaluation to 50 percent is 
warranted since July 5, 2007.  38 C.F.R. § 4.130, Code 
9411.

That being said, while the veteran's symptoms exceed the 30 
percent rating effective July 5, 2007, they do not approach 
the severity contemplated for the 70 percent rating.  As set 
forth above, the criteria for a 70 percent rating are met 
when the veteran experiences occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, and thinking or mood; 
which has not be demonstrated in this case.

With consideration of all of the relevant current evidence of 
record, and resolving all doubt in favor of the veteran, the 
Board finds that since July 5, 2007, the veteran's PTSD has 
been manifested by occupational impairment with reduced 
reliability and productivity; but is not manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, thinking, or 
mood.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The evidence of record does not reflect frequent periods of 
hospitalization due to PTSD nor does it show that the 
manifestations of the disability are unusual or exceptional.  
In addition, the record does not reflect, as noted above, 
that PTSD alone causes marked industrial impairment.  Rather, 
the evidence shows that the manifestations of the disability 
are those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.

Accordingly, the record supports a grant of a 50 percent 
evaluation from July 5, 2007, for PTSD, but no higher.

III.	Earlier Effective Date

The veteran claims entitlement to an earlier effective date 
for the assignment of a 30 percent disability evaluation for 
his PTSD.  Specifically, the 30 percent evaluation has been 
assigned effective May 25, 2004.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  The Court has held that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  

Three possible dates may be assigned depending on the facts 
of a case:  (1) if an increase in disability occurs after the 
claim is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 
(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) 
if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App. at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2).

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim or 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits. 38 
C.F.R. § 3.157.

Historically, service connection for a nervous condition was 
granted by a May 1944 rating decision, and a 30 percent 
disability evaluation was assigned effective November 28, 
1943.  By rating action dated in November 1948, the 
disability evaluation for the veteran's nervous condition, 
renamed mixed type conversion reaction, was reduced to 10 
percent from January 29, 1949.  

On May 26, 2004, the RO received a VA Form 21-4138, Statement 
in Support of Claim, in which the veteran advised that he was 
requesting to have all service connected disabilities 
reevaluated and noted that they had gotten worse.  The 
veteran stated that he was being treated at VAMC in Battle 
Creek and Ann Arbor.  VA treatment records received dated 
within the year prior to May 26, 2004, contained no records 
of treatment for PTSD.

In accordance with Hazan v. Gober, 10 Vet. App. 511 (1997); 
Swanson v. West, 12 Vet. App. 442 (1999), he Board has 
reviewed all of the evidence of record and there is simply no 
evidence showing that it is factually ascertainable that an 
increase in PTSD had occurred prior to May 26, 2004.  
Accordingly, the evidence supports the finding that the 
correct effective date for the assignment of a 30 percent 
disability rating for PTSD is May 26, 2004.

The preponderance of the evidence is against the assignment 
of an effective date prior to May 26, 2004, for the 30 
percent evaluation for the veteran's PTSD, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.    


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
prior to July 5, 2007, is denied.

Entitlement to an evaluation of 50 percent, but not greater, 
for PTSD since July 5, 2007, is granted subject to the law 
and regulations governing the payment of monetary benefits.

Entitlement to an effective date earlier than May 26, 2004, 
for a 30 percent evaluation for PTSD is denied.

REMAND

With respect to the issue of entitlement to service 
connection for a kidney disability, a review of the record 
discloses a need for further evidentiary development in this 
case.

The veteran contends that he suffered trauma to his kidney 
during the sinking of his ship.  The veteran's service 
medical records indicate that the veteran was aboard the USS 
Walke from November 1941 until it was sunk on November 15, 
1942 and that after being in the water for fourteen hours; he 
was picked up and taken to Tulagi.  He was then transferred 
to New Hebrides, New Caledonia for thirty days and then was 
taken to a hospital in Panama were he was operated on for an 
internal injury which he stated was sustained from a depth 
charge explosion while he was adrift after his ship was sunk.

The veteran also contends that he had a kidney operation at 
the Allen Park VA Hospital in 1944.  Research has indicated 
that the Allen Park Veterans Administration Medical Center, 
also referred to as the Dearborn VA Hospital, was demolished 
in 2004.  The Board notes that a Record of Hospitalization 
from VAH Dearborn which pertains to treatment for kidney 
stone of the left kidney is of record.  It is the Board's 
opinion that there should be an effort made to secure records 
from 1944.  The VCAA requires that attempts be made to obtain 
VA records unless it is futile.  Without a negative response 
from the VA Medical Center, it is not clear that further 
requests would be futile.
  
With respect to the issues of entitlement to an initial 
evaluation in excess of 40 percent for bilateral hearing 
loss, entitlement to an initial evaluation in excess of 10 
percent for tinnitus, the Board notes that rating decision 
dated in May 2007 granted service connection for hearing loss 
and tinnitus and assigned a 40 percent and a 10 percent 
disability evaluation, respectively, effective July 11, 2005.  
In December 2007, the veteran's attorney added hearing loss 
and tinnitus to his list of appealed issues and noted the 
Diagnostic Codes for each.  The Board finds that the December 
2007 statement can be construed as a Notice of Disagreement 
with the disability evaluations assigned for hearing loss and 
tinnitus.  

In addition, with respect to the issue of entitlement to a 
TDIU, the Board notes that the issue was denied in a March 
12, 2008 rating decision.  In September 2008, the veteran's 
attorney added TDIU to his list of appealed issues.  The 
Board finds that the September 2008 statement can be 
construed as a Notice of Disagreement with denial of TDIU.

The RO must now issue a statement of the case (SOC), and the 
veteran provided an opportunity to perfect his appeal as to 
these issues.  Therefore, the appropriate Board action is to 
remand the issue to the RO for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).
	
Accordingly, the case is REMANDED for the following action:

1.  All VA treatment records pertaining 
to treatment for any kidney condition 
from 1944 to 1950 from the Allen Park 
VAMC should be obtained and associated 
with the claims file.  If any of the 
records have been retired to a federal 
records storage facility, all necessary 
follow-up efforts must be made to obtain 
the records, until it is clear from the 
responses received that further requests 
would be futile.
 
2.  After ensuring that any actions 
needed to comply with the VCAA, the 
veteran and his representative should be 
provided a Statement of the Case as to 
the issues of entitlement to an initial 
evaluation in excess of 40 percent for 
bilateral hearing loss, entitlement to an 
initial evaluation in excess of 10 
percent for tinnitus, and entitlement to 
a TDIU.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

3.  The issue of entitlement to service 
connection for a kidney disability should 
be reviewed on the basis of the 
additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


